Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Request for Continued Examination filed 15 August 2022, whereby the Amendment and Remarks filed 7 July 2022 were entered. Subsequently, claims 1-5, 7-12, and 14-20 are pending and presently under consideration in this application.    
Response to Amendment
Applicants’ have amended each of the independent claims 1 and 9 to recite the following properties from canceled claim 6:  
    PNG
    media_image1.png
    189
    884
    media_image1.png
    Greyscale
, and argue that said amendment sufficiently distinguishes the liquid crystal composition of independent claim 1 and the display device of independent claim 9 from that of the prior art of record, i.e., Kang et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-12 and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/017,601 (corresponding to U.S. Patent Application Publication No. 2021/0261863). Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of the present formulae 1 through 6. The dibenzothiophene and dibenzofuran compounds of the present formula 7 are well known in the liquid crystal art, and as such, it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include a either a dibenzothiophene and/or dibenzofuran compound of the present formula 7, in the liquid crystal composition thereof, with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use of the dibenzothiophene and dibenzofuran compounds.
This is a provisional (*) nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
(*) Copending Application No. 17/017,601 has been allowed.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (WIPO Patent No. 201910087674.2); the Examiner notes that U.S. Patent No. 11,242,487 is the English language equivalent. 
Kang et al. discloses a liquid crystal composition having a refractive index anisotropy, dielectric anisotropy, and elastic modulus as claimed, characterized by comprising the claimed combination of at least one compound inclusive of the compound of the present formula 1 as represented therein by CC, including the combination of CC compounds meeting the limitations in claim 2, at least one compound inclusive of the compound of the present formula 2 as represented therein by CCP, at least one compound inclusive of the compound of the present formula 3 as represented therein by CPP, at least one compound inclusive of the compound of the present formula 4 as represented therein by PY, at least one compound inclusive of the compound of the present formula 5 as represented therein by CPY, at least one compound inclusive of the compound of the present formula 6 as represented therein by CLY,  and at least one compound inclusive of the compound of the present formula 7 as represented therein by Sc. In fact, there are 3 examples (see below) therein expressly illustrating the aforementioned combination of compounds characterized in that the amounts of each of the seven compounds are entirely within the amount as presently claimed, expect for that of one, the compound of the present formula 5 as represented therein by compound CPY. It would have been obvious to one of ordinary skill in the art to modify the amount of the compound of formula 5 with reasonable expectation of achieving the advantages generally taught therein, absent object evidence to the contrary. Kang et al. teaches that the inventive liquid crystal composition may also contain a polymerizable compound inclusive of that of the present formula 8, as represented therein by RM-2 
    PNG
    media_image2.png
    107
    370
    media_image2.png
    Greyscale
 (page 4). Although there are several examples Kang et al. which illustrate the further incorporation of a polymerizable compound in the inventive liquid crystal composition, and even contains an example of the inventive liquid crystal composition comprising the aforementioned compound of formula RM-2, Kang et al. does not expressly illustrate the incorporation of a polymerizable compound in the liquid crystal composition further containing compounds of the present formulae 1 through 7. The polymerizable compound inclusive of that of the present formula 8 are well known in the liquid crystal art, as taught therein Kang et al., and as such, it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize them together in the inventive liquid crystal composition of Kang et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof. 

    PNG
    media_image3.png
    1295
    803
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    1304
    836
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    978
    805
    media_image5.png
    Greyscale


Claims 9-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (WIPO Patent No. 201910087674.2) in view of Tago et al. (U.S. Patent No. 9,280,016). 
Please refer to preceding paragraph 8 for the disclosure of Kang et al. Although Kang et al. expressly illustrates a liquid crystal composition characterized by comprising the claimed combination of at least one compound inclusive of the compound of the present formula 1 as represented therein by CC, at least one compound inclusive of the compound of the present formula 2 as represented therein by CCP, at least one compound inclusive of the compound of the present formula 3 as represented therein by CPP, at least one compound inclusive of the compound of the present formula 4 as represented therein by PY, at least one compound inclusive of the compound of the present formula 5 as represented therein by CPY, at least one compound inclusive of the compound of the present formula 6 as represented therein by CLY,  and at least one compound inclusive of the compound of the present formula 7 as represented therein by, Kang et al. does not demonstrate a liquid crystal display device as is claimed. 
Tago et al. is relied upon for its teaching of a display device comprising a first substrate including a pixel electrode, a second substrate including a common electrode, and a display panel containing a liquid crystal layer comprising a liquid crystal composition disposed there between said first and second substrates. It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize the liquid crystal composition taught in Kang et al., in the display device of Tago et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use of the liquid crystal compositions of Kang et al.
Response to Arguments
Applicant's arguments filed 7 July 2022 with respect to the rejection of claims 
on the ground of nonstatutory double patenting over the claims of copending Application No. 17/017,601, as set forth in paragraph 5 of the previous FINAL office action on the merits, said arguments to the effect that applicants “requests deferral of responding to this rejection until allowable subject matter has been indicated, have been fully considered but they are not persuasive. 
Applicant's arguments filed 7 July 2022 with respect to the rejections over Kang et al.  have been fully considered but they are not persuasive. Initially, the Examiner notes that claims 1-8 stand rejected over Kang et al. under 35 U.S.C. 103, and not under 35 U.S.C. 102(a), as applicants allege: 
    PNG
    media_image6.png
    145
    899
    media_image6.png
    Greyscale

Applicant's arguments filed 7 July 2022 with respect to the rejections over Kang et al.  have been fully considered but they are not persuasive.
Kang et al. discloses the limitations of the liquid crystal composition of claim 1, the components of the claimed liquid crystal composition, i.e., at least one compound inclusive of the compound of the present formula 1, at least one compound inclusive of the compound of the present formula 2, at least one compound inclusive of the compound of the present formula 3, at least one compound inclusive of the compound of the present formula 4, at least one compound inclusive of the compound of the present formula 5, at least one compound inclusive of the compound of the present formula 6,  and at least one compound inclusive of the compound of the present formula 7, as well as the further incorporation of a polymerizable compound inclusive of that of the present formula 8, except for the properties as now claimed in both independent claims 1 and 9, i.e., the refractive index anisotropy, nematic phase-isotropic transition temperature, and rotational viscosity. In response to applicant's argument that Kang et al. does not teach the properties as now claimed, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722